



Exhibit 10.1






SCHEDULE
to the
ISDA® 2002 MASTER AGREEMENT


dated as of March 21, 2018




between NextEra Energy US Partners Holdings, LLC, a limited liability company
organized under the laws of the State of Delaware, (“Party A”) and Bank of
America, N.A., a national banking association organized under the laws of the
United States of America (“Party B”).


PART 1


Termination Provisions


In this Agreement:


(1)    “Specified Entity” means not applicable.


(2)    “Specified Transaction” will have the meaning specified in Section 14 of
this Agreement except that such term is amended by adding on the eleventh line
after “or sale” the words “, or transfer”.


(3)    The “Cross-Default” provisions of Section 5(a)(vi) will apply to Party A
and will apply to Party B; however, Section 5(a)(vi) shall be amended by (i)
deleting the phrase “or becoming capable at such time of being declared” from
clause (1) of such Section 5(a)(vi), and (ii) inserting the following proviso at
the end thereof: “provided, however, that notwithstanding the foregoing, an
Event of Default shall not occur if, as demonstrated to the reasonable
satisfaction of the other party, (a) the failure to pay or deliver is a failure
to pay or deliver caused by an error or omission of an administrative or
operational nature; and (b) funds were available to such party to enable it to
make the relevant payment when due; and (c) such relevant payment is made within
three (3) Local Business Days following receipt of written notice from an
interested party of such failure to pay.”


“Specified Indebtedness” will have the meaning specified in Section 14 of this
Agreement (except that such term shall not include obligations in respect of
deposits received in the ordinary course of a party's banking business).


(4)    “Threshold Amount” means, with respect to Party A, the greater of (i) USD
50,000,000 (or its equivalent in any other currency or currencies) and (ii) 3%
shareholder’s equity of NextEra Energy Partners, LP (as shown in its most
recently published unaudited financial statements, and with respect to Party B,
three percent (3%) of its shareholder’s equity (as shown in its most recently
published audited financial statements).


(5)    The “Credit Event Upon Merger” provisions of Section 5(b)(v) will apply
to Party A and Party B, amended as follows:


“‘Credit Event Upon Merger’ shall mean that a Designated Event (as defined
below) occurs with respect to a party, any Credit Support Provider of the party
or any applicable Specified Entity (any such party or entity, “X”), and such
Designated Event does not constitute an event described in Section 5(a)(viii)
but the creditworthiness of X, or, if applicable, the successor, surviving or
transferee entity of X, is materially weaker than that of X immediately prior to
such event. In such case the Affected Party shall be the party with respect to
which, or with respect to the Credit Support Provider or Specified Entity of
which, the Designated Event occurred, or, if applicable, the successor,
surviving or transferee entity of such party. The occurrence of a Designated
Event with respect to Party A will not be deemed a “Credit Event Upon Merger”
provided that either (i) NextEra Energy, Inc. retains the authority, directly or
indirectly, to Control Party A, or (ii) a wholly-owned, indirect subsidiary of
NextEra Energy, Inc. operates Party A’s or its subsidiaries’ assets or
facilities, and the Credit Support Documents supporting Party A’s obligations
hereunder remain in effect. For purposes hereof, a “Designated Event” means
that, after the date hereof:






-29-

--------------------------------------------------------------------------------





(i)
X consolidates, amalgamates with or merges with or into, or transfers all or
substantially all its assets to, or receives all or substantially all the assets
or obligations or, another entity;



(ii)
a Change of Control of Party A; or



(iii)
Any person or entity acquires directly or indirectly the beneficial ownership of
equity securities having the power to elect a majority of the board of directors
of X or otherwise acquires directly or indirectly the power to control the
policy-making decisions of X.



For the avoidance of doubt, the occurrence of Designated Event (ii) herein shall
be an Event of Default with respect to Party A only.


“Control,” “Controls,” or “Controlled” means for purposes of this Section the
power, directly or indirectly, to direct or cause the direction of the
management and policies of X, whether by contract or otherwise, or ownership of
the voting securities or interests of X.


“Change of Control” means, with respect to Party A, a transfer of ownership
interests in Party A following which NextEra Energy, Inc., a Florida
corporation, does not Control Party A.”


(6)    The “Automatic Early Termination” provision of Section 6(a) will not
apply to Party A or to Party B.


(7)    “Termination Currency” means United States Dollars.


(8)    Additional Termination Event. It shall constitute an Additional
Termination Event hereunder, in respect of which Party A shall be the sole
Affected Party and all Transactions shall be Affected Transactions if at any
time the obligations of Party A with respect to Transactions hereunder are not
secured equally and ratably and on a pari passu basis with the senior secured
obligations of Party A.


PART 2


Tax Representations


(1)    Payer Representations. For the purposes of Section 3(e), each of Party A
and Party B makes the following representation:


It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 9(h) of this Agreement) to be made by it to
the other party under this Agreement. In making this representation, it may rely
on (i) the accuracy of any representation made by the other party pursuant to
Section 3(f) of this Agreement; (ii) the satisfaction of the agreement of the
other party contained in Section 4(a)(i) or 4(a)(iii) of this Agreement and the
accuracy and effectiveness of any document provided by the other party pursuant
to Section 4(a)(i) or 4(a)(iii) of this Agreement; and (iii) the satisfaction of
the agreement of the other party contained in Section 4(d) of this Agreement;
except that it shall not be a breach of this representation where reliance is
placed on Clause (ii) above and the other party does not deliver a form,
document or certificate under Section 4(a)(iii) by reason of material prejudice
to its legal or commercial position.


(2)    Payee Representations. For the purposes of Section 3(f), each of Party A
and Party B makes the representations specified below, if any:


(i)    The following representation will apply to Party A:














-30-

--------------------------------------------------------------------------------





(1)    It is a disregarded entity for U.S. federal income tax purposes and
organized under the laws of the State of Delaware. It is wholly owned by NextEra
Energy Operating Partners, LP (“Regarded Entity”) for U.S. federal income tax
purposes, a partnership organized under the laws of Delaware.


(2)    Regarded Entity is a “U.S. person” (as that term is used
in1.1441-4(a)(3)(ii) of United States Treasury Regulations) for U.S. federal
income tax purposes.


(ii)    The following representation will apply to Party B:


(1)    Party B is a national banking association organized and existing under
the laws of the United States of America, is an exempt recipient under Treasury
Regulation Section 1.6049-4(c)(1)(ii)(M) and its federal taxpayer identification
number is 94-1687665.
(2)    Party B is a “U.S. person” (as that term is used in section
1.1441-4(a)(3)(ii) of United States Treasury Regulations) for U.S. federal
income tax purposes.


PART 3


Documents to be Delivered


For the purpose of Section 4(a)(i) and (ii), each party agrees to deliver the
following documents, as applicable:


Party Required To Deliver Document
Form/Document/
Certificate
Date By Which
To Be Delivered 
Party A and Party B
Each party agrees to complete, execute and deliver to the other party, a valid
United States Internal Revenue Service Form W-9 or any successor of such form.
Upon execution of this Agreement and thereafter promptly upon reasonable demand
and promptly upon learning that any such forms previously provided to the other
party have become obsolete, incorrect or ineffective.



Other documents to be delivered are:


Party Required to Deliver Document
Form/Document/
Certificate
Date By Which
To Be
Delivered
Covered By
Section 3(d)
Representation
Each party and its Credit Support Provider, as applicable.
Certified copies of all documents evidencing necessary corporate or equivalent
authorizations and approvals regarding execution, delivery and performance of
this Agreement, any Credit Support Document and any Confirmation.
Upon execution of this Agreement.
Yes.
Each party and its Credit Support Provider, as applicable.
Certificate of Authority and specimen signatures of individuals executing this
Agreement and any Credit Support Document.
Upon execution of this Agreement.
Yes.















-31-

--------------------------------------------------------------------------------







Party Required to Deliver Document
Form/Document/
Certificate
Date By Which
To Be
Delivered
Covered By
Section 3(d)
Representation
Each party and its Credit Support Provider, as applicable.
A duly executed copy of each Credit Support Document.
Within 10 Local Business Days after the execution of this Agreement with respect
to a Guaranty to be provided by a party and within 5 Local Business Days after
the execution of this Agreement with respect to the Joinder Agreement to the
Intercreditor and Collateral Agency Agreement.
Yes.
Each party.
Audited annual financial statements of (i) NextEra Energy Operating Partners,
LP, so long as NextEra Energy Operating Partners, LP is preparing audited annual
financial statements, or NextEra Energy Partners, LP to the extent that NextEra
Energy Operating Partners, LP is not preparing audited annual financial
statements, in the case of Party A, and (ii) Party B, for each fiscal year.
As soon as practicable after demand but in no event later than 120 days after
the end of each fiscal year of such party if such financial statement is not
available on “EDGAR” or such party’s internet home page.
Yes.
Each party.
Unaudited financial statements of (i) NextEra Energy Operating Partners, LP, so
long as NextEra Energy Operating Partners, LP is preparing unaudited financial
statements, or NextEra Energy Partners, LP to the extent that NextEra Energy
Operating Partners, LP is not preparing audited annual financial statements, in
the case of Party A, and (ii) Party B, for each quarter.
As soon as practicable after demand but in no event later than 60 days after the
end of each fiscal quarter of such party if such financial statement is not
available on “EDGAR” or such party’s internet home page.
 





PART 4


Miscellaneous


(1)    Payments:


(i)    Calculation Agent. The Calculation Agent is Party B unless an Event of
Default in respect of Party B has occurred and is then continuing in which case
the Calculation Agent shall be a recognized dealer designated in good faith by
Party A to be the Calculation Agent. All calculations made by the Calculation
Agent may be independently confirmed by the other party at its sole discretion.
Following any such designation of an alternate Calculation Agent, if no Event of
Default in respect of


















-32-

--------------------------------------------------------------------------------





Party B is then continuing, the Calculation Agent shall again be Party B. In the
event that the parties’ initial calculations are inconsistent and the amount
owed is disputed, the undisputed amount will be used to determine the payment
obligations and, if then due, to be paid by the relevant party pending
resolution of the calculation dispute. The parties will resolve the calculation
dispute in good faith and the parties will promptly true up the payment amount
to reflect the resolution of the calculation dispute. The failure of a party to
perform its obligations as Calculation Agent hereunder shall not be construed as
an Event of Default or Termination Event.


(ii)    Netting of Payments. “Multiple Transaction Payment Netting” will apply
for the purpose of Section 2(c) of this Agreement.


(2)    Offices. The provisions of Section 10(a) will apply to this Agreement.


(3)    Multibranch Party. For the purpose of Section 10:


(i)    Party A is not a Multibranch Party.


(ii)    Party B is a Multibranch Party and may act through its Charlotte, North
Carolina, Chicago, Illinois, San Francisco, California, New York, New York,
Boston, Massachusetts or London, England Office or such other Office as may be
agreed to by the parties in connection with a Transaction.


(4)    GOVERNING LAW; JURISDICTION. THIS AGREEMENT WILL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO ANY OTHERWISE APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS (OTHER THAN SECTIONS
5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, WHICH WILL APPLY).
SECTION 13(b)(i)(2) OF THE AGREEMENT IS HEREBY AMENDED BY DELETING “NON-”
WHEREVER IT APPEARS BEFORE THE WORD “EXCLUSIVE”. SECTION 13(b)(i)(2) IS HEREBY
AMENDED BY ADDING “AND” TO THE END THEREOF AFTER THE SEMICOLON. SECTION
13(b)(ii) IS HEREBY AMENDED BY DELETING “AND” FROM THE END THEREOF. SECTION
13(b)(iii) OF THE AGREEMENT ISS HEREBY DELETED.


(5)    WAIVER OF JURY TRIAL. EACH PARTY HERETO EXPRESSLY WAIVES ANY RIGHT TO A
TRIAL BY JURY IN ANY JUDICIAL ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY TRANSACTION (AS DEFINED IN THIS AGREEMENT) AND
ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO THE OTHER PARTY’S
ENTERING INTO THIS AGREEMENT.


(6)    LIMITATION OF LIABILITY. NO PARTY SHALL BE REQUIRED TO PAY OR BE LIABLE
FOR PUNITIVE, EXEMPLARY, CONSEQUENTIAL, SPECIAL, INCIDENTAL OR INDIRECT DAMAGES
(WHETHER OR NOT ARISING FROM ITS NEGLIGENCE OR STRICT LIABILITY) TO ANY OTHER
PARTY; PROVIDED, HOWEVER, THAT NOTHING IN THIS PROVISION SHALL AFFECT THE
ENFORCEABILITY OF SECTION 6(e) OF THIS AGREEMENT OR THE OBLIGATION TO PAY ANY
AMOUNT REQUIRED PURSUANT TO SECTION 6(e) OF THIS AGREEMENT. IF AND TO THE EXTENT
ANY PAYMENT REQUIRED TO BE MADE PURSUANT TO THIS AGREEMENT IS DEEMED TO
CONSTITUTE LIQUIDATED DAMAGES, THE PARTIES ACKNOWLEDGE AND AGREE THAT SUCH
DAMAGES ARE DIFFICULT OR IMPOSSIBLE TO DETERMINE AND THAT SUCH PAYMENT IS
INTENDED TO BE A REASONABLE APPROXIMATION OF THE AMOUNT OF SUCH DAMAGES AND NOT
A PENALTY.


(7)    [Intentionally Omitted].


(8)    Process Agent. For the purpose of Section 13(c) of the Agreement:


Party A appoints as its Process Agent: Not Applicable.


Party B appoints as its Process Agent: Not Applicable.


















-33-

--------------------------------------------------------------------------------





(9)    Addresses for Notices. For the purpose of Section 12(a) of this
Agreement:


     The address for notices or other communications to Party A is:
 
 
 
     Name: NextEra Energy US Partners Holdings, LLC
 


All Notices:
 
c/o NextEra Energy Partners GP, Inc.
Street: 700 Universe Blvd.
 
     City: Juno Beach, FL Zip: 33408
 


Attn: Treasury
Phone: (561) 694-6204
Facsimile: (561) 694-3707
Duns: 08-043-9970
Federal Tax ID Number: 30-0815488
 
 
 



Address for notices or communications to Party B:-


Bank of America Merrill Lynch
1133 Avenue of the Americas
42nd Floor, NY1-533-42-01
New York, NY 10036-6710
Attention: Agreements & Documentation
Facsimile No.: (212) 548-8622



With a copy to the following address:-


Email: dg.dg_gmg_cid_fax_notices@bofasecurities.com


(10)    Credit Support Document. Each of the following, as amended, extended,
supplemented or otherwise modified in writing from time to time, is a “Credit
Support Document”:


(i)    in respect of Party A:


(a)
A Guaranty dated as of the date hereof by NextEra Energy Operating Partners, LP
in favor of Party B as beneficiary thereof (the “NEOP Guaranty”) in the form
attached hereto as Exhibit I.



(b)
A Guaranty dated as of the date hereof by NextEra Energy Partners, LP in favor
of Party B as beneficiary thereof (the “NEP Guaranty”) in the form attached
hereto as Exhibit I, until such time that NextEra Energy Operating Partners, LP
provides annual, audited financial statements at which time the NEP Guaranty
shall cease to be a Credit Support Document.



(c)
Intercreditor and Collateral Agency Agreement, dated as of April 28, 2015, by
and among Bank of America, N.A., as Collateral Agent, Bank of America, N.A., as
Administrative Agent for the Credit Agreement Lenders, and each Senior Creditor
and Additional Senior Debt Agent/Trustee that becomes a party thereto after the
date thereof, and that certain Joinder Agreement, dated as of the date hereof,
from Party B and acknowledged by Bank of America, N.A., as Collateral Agent in
the form attached hereto as Exhibit I-C.

















-34-

--------------------------------------------------------------------------------





(ii)    in respect of Party B: Not applicable.


(11)    Credit Support Provider. Credit Support Provider shall mean:


(i)    In respect of Party A: Nextera Energy Partners, LP and NextEra Energy
Operating Partners, LP until such time that NextEra Energy Operating Partners,
LP provides annual, audited financial statements at which time NextEra Energy
Partners, LP. will cease to be a Credit Support Provider.


(ii)    In respect of Party B: Not applicable.


(12)    Absence of Litigation. Section 3(c) of this Agreement is hereby amended
by adding the words “in any material respect” to the end of the section.


(13)    No Agency. The provisions of Section 3(g) will apply to this Agreement.


(14)    ISDA Definitions. This Agreement, each Confirmation, and each
Transaction are subject to, and will be governed in all respects by, the 2006
ISDA Definitions, as such definitions may otherwise be amended, supplemented,
replaced or modified from time to time as published by the International Swaps
and Derivatives Association, Inc. (the “ISDA Definitions”). The ISDA Definitions
are incorporated by reference herein, and made part of, this Agreement and each
Confirmation as if set forth in full in this Agreement and such Confirmations.
Unless otherwise specified in a Confirmation, any capitalized terms used herein
and not otherwise defined herein shall have the respective meanings ascribed to
them in the ISDA Definitions (except that references to “Swap Transactions” in
the definitions will be deemed to be references to “Transactions”).


(15)    Inconsistency. In the event of any inconsistency between the provisions
of this Agreement and the ISDA Definitions, this Agreement will prevail. In the
event of any inconsistency between the provisions of the Credit Support
Documents, if any, and the ISDA Definitions, the Credit Support Documents will
prevail. In the event of any inconsistency between the provisions of any
Confirmation and this Agreement or the ISDA Definitions, the Confirmation will
prevail for the purpose of the relevant Transaction.


(16)    Withholding Tax imposed on payments to non-US counterparties under the
United States Foreign Account Tax Compliance Act. “Tax” as used in Part 2(1) of
this Schedule (Payer Tax Representation) and “Indemnifiable Tax” as defined in
Section 14 of this Agreement shall not include any U.S. federal withholding tax
imposed or collected pursuant to Sections 1471 through 1474 of the U.S. Internal
Revenue Code of 1986, as amended (the “Code”), any current or future regulations
or official interpretations thereof, any agreement entered into pursuant to
Section 1471(b) of the Code, or any fiscal or regulatory legislation, rules or
practices adopted pursuant to any intergovernmental agreement entered into in
connection with the implementation of such Sections of the Code (a "FATCA
Withholding Tax"). For the avoidance of doubt, a FATCA Withholding Tax is a Tax
the deduction or withholding of which is required by applicable law for the
purposes of Section 2(d) of this Agreement.


(17)    [Intentionally Omitted]


(18)    [Intentionally Omitted]




PART 5


Other Provisions


(1)    Consent to Telephone Recording. Each party hereby agrees (i) that the
other party or its agents may electronically record all telephone conversations
between officers or employees of the consenting party and the officers or
employees of the other party who quote on, agree to, or otherwise discuss terms
of the Agreement, Transactions or potential Transactions on behalf of the party
and (ii) agrees, to the extent permitted by applicable law, that recordings may
be submitted in evidence in any Proceedings, subject to applicable rules of
discovery and evidence. The parties shall be legally bound from the time they so
agree to terms of a Transaction and may each rely thereon.












-35-

--------------------------------------------------------------------------------





Failure by any party to send, or the other party to return, an executed
Confirmation shall not invalidate any Transaction agreed to by the parties in a
telephone conversation.


(2)    Counterparts. The parties hereby amend Section 9(e) by revising the
header to read “Counterparts, Copies and Confirmations” and adding the following
as a new subsection (iii): “(iii) Copies of this Agreement and any Confirmation
(and each amendment, modification and waiver in respect of it) are deemed
acceptable and may be used in lieu of originals for all purposes, including, but
not limited to admissibility, authenticity or other purposes related to legal
proof.”


(3)    Confirmation of a Transaction. The parties hereby amend Section 9(e)(ii)
by adding the following sentences at the end thereof:


“Party B shall promptly send a Confirmation to Party A after the relevant Trade
Date. Party A will promptly thereafter confirm the accuracy of the Confirmation
by signing such Confirmation or request the correction of such Confirmation
within such time period as required by applicable law and the rules and
regulations promulgated thereunder. The parties shall in good faith make
reasonable efforts to resolve any disputes. A failure by a party to issue a
Confirmation shall not prejudice or invalidate the terms of the relevant
transaction governed by the Agreement. The parties agree that a Confirmation
shall not modify the general terms and conditions of this Master Agreement (e.g.
Events of Default, representations and warranties, set-off, etc.) but rather
shall only set forth the commercial terms for the Transaction documented by such
Confirmation (e.g., the notional volume, Fixed Price, Floating Price, etc.).”


(4)    GAAP. Section 3(d) of the Agreement is amended by adding in the last
printed line thereof after the word “respect” and before the period following:


“or, in the case of audited or unaudited financial statements, fairly present
the financial condition of the relevant party in accordance with generally
accepted accounting principles in the country in which such entity is organized
and on a basis consistent with that of the audited annual financial statements
of such entity for its prior fiscal year.”


(5)    Additional Representation: will apply. For the purpose of Section 3 of
this Agreement the following will constitute Additional Representations:


“(g)    Relationship between Parties. Each party will be deemed to represent to
the other party on the date on which it enters into a Transaction that:


(i)    Non-Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into that Transaction and as to whether that
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary. It is not relying on any
communication (written or oral) of the other party as investment advice or as a
recommendation to enter into that Transaction; it being understood that
information and explanations related to the terms and conditions of a
Transaction shall not be considered investment advice or a recommendation to
enter into that Transaction. No communication (written or oral) received from
the other party shall be deemed to be an assurance or guarantee as to the
expected results of that Transaction.


(ii)    Assessment and Understanding. It is capable of assessing the merits of
and understanding (on its own behalf or through independent professional
advice), and understands and accepts, the terms, conditions and risks of that
Transaction. It is also capable of assuming, and assumes, the risks of that
Transaction.


(iii)    Status of Parties. The other party is not acting as a fiduciary for or
an adviser to it in respect of that Transaction.
























-36-

--------------------------------------------------------------------------------





(h)    Eligible Contract Participant. It, and its Credit Support Provider, if
any, constitutes an “eligible contract participant” as such term is defined in
the Commodity Exchange Act, as amended (7 U.S.C.A. Section 1a(18)).


(i)    No Plan Assets. Party A represents and warrants to Party B (which
representation and warranty will be deemed to be repeated by Party A at all
times until the termination of this Agreement and will be deemed a
representation and agreement for all purposes of this Agreement, including
without limitation Sections 3, 4, 5(a)(ii) and 5(a)(iv)) that the assets of
Party A do not and will not constitute the assets of an employee benefit plan
subject to Title I of the Employee Retirement Income Security Act of 1974, as
amended or a “Plan” within the meaning of Section 4975(e)(i) of the Internal
Revenue Code of 1986.


(j)    Municipal Advisor Rule. Party A hereby represents, and will be deemed to
represent at all times until the termination of the Agreement, that it is not,
and does not act on behalf of, either a “municipal entity” or “obligated person”
(in each case as defined in Section 15B of the Securities Exchange Act of 1934
and the rules adopted by the SEC with respect to municipal advisor
registration).


(6)    Bankruptcy Issues. The parties intend that (i) all Transactions
constitute a ‘forward contract’ within the meaning of the United States
Bankruptcy Code (the ‘Bankruptcy Code’) or a ‘swap agreement’ within the meaning
of the Bankruptcy Code; (ii) all payments made or to be made by one party to the
other party pursuant to this Agreement constitute ‘settlement payments’ within
the meaning of the Bankruptcy Code; (iii) all transfers of Posted Credit Support
by one party to the other party under this Agreement constitute ‘margin
payments’ within the meaning of the Bankruptcy Code; and (iv) this Agreement
constitutes a ‘master netting agreement’ within the meaning of the Bankruptcy
Code.


(7)    Trading Facility. Each Transaction that is not executed or traded on a
‘trading facility’, as defined in Section 1(a)(33) of the Commodity Exchange
Act, is subject to individual negotiation by the parties.


(8)    [Intentionally Omitted]


(9)    Existing Transactions. In the event that the parties have entered into
Transactions prior to the date of this Agreement (collectively, the “Prior
Transactions”) and each Transaction fails by its terms to expressly apply the
terms and conditions of another form of agreement or alternatively to exclude
application of this Agreement, the parties agree that all such Prior
Transactions shall constitute Transactions under and be governed by this
Agreement. To the extent of any conflict between the terms and provisions of the
Prior Transactions and the terms and provisions of this Agreement, the terms and
provisions of this Agreement shall control.


(10)    Expenses. Each of Party A and Party B shall be responsible for its own
costs and expenses (including the fees and expenses of its legal counsel)
incurred in the preparation, review, execution and delivery of the Agreement,
any Credit Support Document, any Confirmation and all other related documents
executed on the date hereof.


(11)    Termination. If no Transactions (or any present or future payments
obligations, contingent or otherwise, thereunder) are outstanding under this
Agreement, either party may terminate this Agreement upon thirty (30) days prior
written notice to the other party.


(12)    Limitation of Rate. Notwithstanding any provision to the contrary
contained in this Agreement, in no event shall the Default Rate, Non-default
Rate, Termination Rate, or Applicable Deferral Rate exceed the Highest Lawful
Rate. For purposes hereof, “Highest Lawful Rate” shall mean, with respect to
each party, the maximum non-usurious interest rate, if any, that at any time or
from time to time may be contracted for, taken, reserved, charged, or received
on the subject indebtedness under the law applicable to such party.


(13)    Severability. If any term, provision, covenant or condition of this
Agreement, or the application thereof to any party or circumstance, shall be
held to be invalid or unenforceable (in whole or in part) for any reason, the
remaining terms, provisions, covenants, and conditions hereof will continue in
full force and effect as if this Agreement had been executed with the invalid or
unenforceable portion eliminated, so long as this Agreement as so modified
continues to express, without material change, the original intentions of the
parties as to the subject matter














-37-

--------------------------------------------------------------------------------





of this Agreement and the deletion of such portion of this Agreement will not
substantially impair the respective benefits or expectations of the parties to
this Agreement; provided, however, that this severability provision shall not be
applicable if any provision of Section 1, 2, 5, or 6 (or any definition or
provision in Section 14 to the extent it relates to, or is used in connection
with any such Section) shall be so held to be invalid or unenforceable. The
parties hereto shall endeavor in good faith negotiations to replace the
prohibited or unenforceable provision with a valid provision, the economic
effect of which comes as close as possible to that of the prohibited or
unenforceable provision.


(14)    Consent to Regulatory Disclosure.


(i)    Each party hereby consents to the disclosure of information:


(A)    to the extent required by the provisions of any CFTC rule or regulation
and the Dodd-Frank Wall Street Reform and Consumer Protection Act, or any
applicable law (“Reporting Regulation”), which mandate reporting and/or
retention of transaction and similar information or to the extent required by
any order or directive in relation to (and including) such Reporting Regulation
regarding reporting and/or retention of transaction and similar information
issued by any authority or body or agency in accordance with which the other
party is required to act (“Reporting Requirements”); and


(B)    to and between the other party’s head office, branches or Affiliates, or
any persons or entities who provide services to such other party or its head
office, branches or Affiliates, in each case, in connection with such Reporting
Requirements. Each party acknowledges that pursuant to the relevant Reporting
Regulation, regulators require reporting of trade data to increase market
transparency and enable regulators to monitor systemic risk to ensure safeguards
are implemented globally.


(ii)    Each party acknowledges that:


(A)    disclosures made pursuant to this Part 5(14) may include, without
limitation, the disclosure of trade information including a party’s identity (by
name, address, corporate affiliation, identifier or otherwise) to any trade
repository registered or recognized in accordance with the relevant Reporting
Regulation, including CFTC Rule published on September 1, 2011 with respect to
Swap Data Repositories (76 FR 54538) or one or more systems or services operated
by any such trade repository (“TR”) and any relevant regulators (including
without limitation, the U.S. Commodity Futures Trading Commission or other U.S.
regulators in the case of trade reporting under applicable U.S. laws, or other
applicable laws, under the Reporting Regulation;


(B)    such disclosures could result in certain anonymous transaction and
pricing data becoming available to the public; and


(C)    for purposes of complying with regulatory reporting obligations, a party
may use a third party service provider to transfer trade information into a TR
and any such TR may engage the services of a global trade repository regulated
by one or more governmental regulators, provided that such regulated global
trade repository and any third party service provider is each subject to
confidentiality obligations with respect to such trade information;


(iii)    For the avoidance of doubt, (A) to the extent that applicable
non-disclosure, confidentiality, bank secrecy, data privacy or other law imposes
non-disclosure requirements on transaction and similar information required to
be disclosed as contemplated herein but permits a party to waive such
requirements by consent, the consent and acknowledgements provided herein shall
be a consent by each party for purposes of such law; (B) any agreement between
the parties to maintain confidentiality of information contained herein or in
any non-disclosure, confidentiality or other agreement shall continue to apply
to the extent that such agreement is not inconsistent with the disclosure of
information in connection with the Reporting Requirements as set out herein; and
(C) nothing herein is intended to limit the scope of any other consent to
disclosure separately given by each party to the other party.


(15)    Change of Account. The following proviso is inserted at the end of
Section 2(b) after “change”:












-38-

--------------------------------------------------------------------------------





“; provided that if such new account shall not be in the same jurisdiction
having the power to tax as the original account, the party not changing its
account shall not be obliged to pay any greater amounts and shall not receive
less as a result of such change than would have been the case if such change had
not taken place.”


IN WITNESS WHEREOF the parties have executed this Agreement through their
authorized representatives with effect from the date specified on the first page
of this Schedule.


NextEra Energy US Partners Holdings, LLC
 
Bank of America, N.A.
 
 
 
 
 
 
 
 
 
 
By:
PAUL CUTLER
 
By:
ANA MORALES GILLARD
 
 
 
 
 
Name:
Paul I. Cutler
 
Name:
Ana Morales Gillard
 
 
 
 
 
Title:
Treasurer
 
Title:
Director
 
 
 
 
 
Date:
March 21, 2018
 
Date:
 





















































-39-